        Case 1:19-cr-10459-RWZ Document 1262 Filed 08/31/20 Page 1 of 6




                                                     U.S. Department of Justice

                                                     Andrew E. Lelling
                                                     United States Attorney
                                                     District of Massachusetts


Main Reception: (617) 748-3100                       John Joseph Moakley United States Courthouse
                                                     1 Courthouse Way
                                                     Suite 9200
                                                     Boston, Massachusetts 02210

                                                     August 18, 2020

James B. Krasnoo, Esq.
Krasnoo, Klehm & Falkner LLP
28 Andover Street, Suite 240
Andover, MA 01810

       Re:     United States v. Cecchetelli, et. al.
               Defendant, Matthew Palacios, a/k/a “King Nene”
               Criminal No. 19-10459

Dear Attorney Krasnoo:

        The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Matthew Palacios (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.      Change of Plea

       Defendant will plead guilty to Count One of the Indictment: Conspiracy to Conduct
Enterprise Affairs through a Pattern of Racketeering Activity, in violation of 18 U.S.C. § 1962(d).
Defendant admits that he committed the crime specified in this count and is in fact guilty of this
offense.

       2.      Penalties

        Defendant faces the following maximum penalties: incarceration for 20 years; supervised
release for 3 years; a fine of $250,000; a mandatory special assessment of $100; restitution; and
forfeiture to the extent charged in the Indictment.

       Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant’s plea results in being automatically removed from
the United States.
                                                 1
        Case 1:19-cr-10459-RWZ Document 1262 Filed 08/31/20 Page 2 of 6




       3.      Sentencing Guidelines

        The parties agree, based on the following calculations, that Defendant’s total “offense
level” under the Guidelines is 18:

               a)     Defendant’s base offense level is 19, because the Defendant participated in
                      the racketeering conspiracy and the offense level applicable to any
                      underlying racketeering activity is not greater than 19 (USSG §
                      2E1.1(a)(1));

               b)     Defendant’s offense level is increased by 2, because the Defendant was an
                      was an organizer, leader, manager, or supervisor in any criminal activity
                      other than described in (a) or (b) of Section 3B1.1 (USSG § 3B1.1(c)); and

               c)     Defendant’s offense level is decreased by 3, because Defendant has
                      accepted responsibility for Defendant’s crime (USSG § 3E1.1).

       Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

        Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (himself or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crime to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

       If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.      Sentence Recommendation

       The U.S. Attorney agrees to recommend the following sentence to the Court:

               a) incarceration within the Guidelines sentencing range as calculated by the Court
                  at sentencing, excluding departures;

               b) a fine within the Guidelines sentencing range as calculated by the Court at
                  sentencing, excluding departures, unless the Court finds that Defendant is not
                  able, and is not likely to become able, to pay a fine;

               c) 36 months of supervised release;

                                                2
        Case 1:19-cr-10459-RWZ Document 1262 Filed 08/31/20 Page 3 of 6




               d) a mandatory special assessment of $100, which Defendant must pay to the Clerk
                  of the Court by the date of sentencing; and

               e) forfeiture as set forth in Paragraph 6.

       5.      Waiver of Appellate Rights and Challenges to Conviction or Sentence

        Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

               a) He will not challenge his conviction on direct appeal or in any other proceeding,
                  including in a separate civil lawsuit; and

               b) He will not challenge his sentence, including any court orders related to
                  forfeiture, restitution, fines or supervised release, on direct appeal or in any
                  other proceeding, including in a separate civil lawsuit.

         Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing
in this case. That is, after the Court issues a written judgment, Defendant will lose the right to
appeal or otherwise challenge his conviction and sentence regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in
the first place.

      Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

        The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.

       6.      Forfeiture

        Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.
                                                  3
        Case 1:19-cr-10459-RWZ Document 1262 Filed 08/31/20 Page 4 of 6




       7.      Civil Liability

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

       8.      Breach of Plea Agreement

        Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

        If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
he provided to the government during investigation or prosecution of his case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

        Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

       9.      Who is Bound by Plea Agreement

         This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

       10.     Modifications to Plea Agreement

       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

                                          *       *       *




                                                  4
        Case 1:19-cr-10459-RWZ Document 1262 Filed 08/31/20 Page 5 of 6




       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Philip A. Mallard.

                                                    Sincerely,

                                                    ANDREW E. LELLING
                                                    United States Attorney


                                             By:    /s Glenn A. MacKinlay
                                                    Glenn A. MacKinlay
                                                    Chief, Organized Crime Gang Unit
                                                    Timothy E. Moran
                                                    Deputy Chief, Organized Crime Gang Unit


                                                    /s Philip A. Mallard
                                                    Philip A. Mallard
                                                    Assistant U.S. Attorney




                                                5
.t
              Case 1:19-cr-10459-RWZ Document 1262 Filed 08/31/20 Page 6 of 6




                              ACKNOWLEDGMENT OF PLEA AGREEMENT

             I have read this letter and discussed it with my attorney. The letter accurately presents my
     agreement with the United States Attorney's Office for the District of Massachusetts. There are no
     unwritten agreements between me and the United States Attorney's Ofhce, and no United States
     government official has made any unwritten promises or representations to me in connection with
     my guilty plea. I have received no prior offers to resolve this case.

             I understand the crime I am pleading guilty to, and the maximum penalties for that crime.
     I have discussed the Sentencing Guidelines with my lawyer and I understand the sentencing ranges
     that may apply.

              I am satisfied with the legal representation
                                                         my lawyer has given me and we have had
     enough time to meet and discuss my case. We have discussed the charge against me, possible
     defenses I might have, the terms of this Agreement and whether I should go to trial.

             I am entering into this Agreement freely and voluntarily and   because   I am in fact guilty of
     the offense. I believe this Agreement is in my best interest.


                                                                            (___-\_.\*        ./
                                                        Matthew Palacios
                                                        Defendant

                                                        Date:       E"   al'3'o
              I certifr that Matthew Palacios   has read this Agreement and that we have discussed what
     it   means.   I believe Matthew Palacios understands the Agreement and is entering into it freely,
     voluntarily, and knowingly. I also certifu that the U.S. Attomey has not extended any other offers
     regarding a change of plea in this case.




                                                              B. Krasnoo, Esq
                                                                s
                                                        Attorney for Defendant

                                                        Date: 3 J          } DJ-)
